DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 9-17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10602927. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in both sets of claims substantially overlap in scope and differences are merely inherent or obvious variant structures disclosed by the claim language examples include a facemask is disclosed with the measuring a human ocular performance, an eye sensor, head orientation sensor, all disclosed meeting the same required limitations as the applicant’s claims.  The dependent claims also meet similar or identical limitations for instance claim 4 is substantially the same as 18 of the patent in that one is a specific instance of the other.
Claims 1-2, 4-5, 7, 9-17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10231614. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in both sets of claims substantially overlap in scope and differences are merely inherent or obvious variant structures disclosed by the claim language examples include a facemask is disclosed with the measuring a human ocular performance, an eye sensor, head orientation sensor, all disclosed meeting the same required limitations as the applicant’s claims.  The dependent claims also meet similar or identical limitations for instance claim 2 and 5 are substantially the same as 21 of the patent.
s 1-2, 4-5, 7, 9-17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9788714. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in both sets of claims substantially overlap in scope and differences are merely inherent or obvious variant structures disclosed by the claim language.  Examples include a facemask is disclosed with the measuring a human ocular performance, an eye sensor, head orientation sensor, all disclosed meeting the same required limitations as the applicant’s claims.  The dependent claims also meet similar or identical limitations for instance claim 4 is substantially the same as 10 of the patent.
Claims 1-2, 4-5, 7, 9-17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/264,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are superficial in the fact that 16/264,242 claims a device and a faceguard in the present application is a device with all the same functional features.  Additionally, structures are present in every device so they do not distinguish the claim over the prior art. Further, the aperture is an obvious feature of a device through which light must pass to reach the eye the prior art document would require some sort of aperture for the video camera to function in the device.  Finally, the inclusion of a football helmet utility with concussion features is inherent based on the structure of the prior art device and the symptoms of a concussion.  Applying any of these features do not distinguish one application from the other and therefore a terminal disclaimer is necessary as the rest of the features are taught explicitly in both applications as disclosed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 		
US 20110209272 A1	Sports helmet with some structural and functional similarities	
US 5553330 A	Sports helmet with some structural and functional similarities

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872